Exhibit 10.25C
EXECUTION COPY


AMENDMENT NO. 3 TO MASTER FRAMEWORK AGREEMENT


This AMENDMENT NO. 3 TO MASTER FRAMEWORK AGREEMENT (this “Amendment”), is made
and entered into as of June 26, 2020, by and among:


MUFG Bank, Ltd., a Japanese banking corporation (“MUFG”), as a Buyer (the “MUFG
Buyer”);


MUFG, as agent for the Buyers (in such capacity, “Buyer Agent”);


CHS Inc., a Minnesota corporation (“CHS”) and CHS Capital, LLC, a Minnesota
limited liability company (“CHS Capital”), as sellers (each, a “Seller” and,
collectively, the “Sellers”);


CHS, as agent for the Sellers (in such capacity, “Seller Agent”); and


solely for purposes of Section 5.3 hereof, CHS, as guarantor (“Guarantor”),


and amends that certain Master Framework Agreement, dated as of September 4,
2018, by and among the MUFG Buyer and the other Buyers from time to time party
thereto, Buyer Agent, Sellers and Seller Agent, as amended or otherwise modified
from time to time prior to the date hereof, the “Framework Agreement”, and as
amended hereby, the “Amended Framework Agreement”). Each of the MUFG Buyer, the
Buyer Agent, the Seller Agent and each Seller may also be referred to herein
individually as a “Party”, and collectively as the “Parties”.


RECITALS


WHEREAS, the Parties entered into the Framework Agreement and certain other
Transaction Agreements for the purpose of providing Sellers with a facility
under which the Buyers will enter into certain sale and repurchase agreements
with each Seller with respect to their respective Seller Notes;


WHEREAS, Guarantor entered into the Guaranty in favor of Buyer Agent and the
Buyers pursuant to which Guarantor guaranteed the payment and performance of all
obligations, liabilities and indebtedness owed by Seller under the Transaction
Agreements; and


WHEREAS, the Parties now wish to amend the Framework Agreement as set forth
below.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties and,
solely for purposes of Section 5.3 hereof, Guarantor agree as follows:





--------------------------------------------------------------------------------



1. Interpretation.


1.1 Definitions. All capitalized terms used but not defined in this Amendment
shall have the meanings set forth in the Framework Agreement (including Schedule
1 thereto).


1.2 Construction. The rules of construction set forth in Section 1.2 of the
Framework Agreement shall apply to this Amendment.


2. Amendments.


The definition of “Scheduled Facility Extension Date” in Schedule I to the
Framework Agreement is hereby amended, effective from and after the date hereof,
to read as follows.


““Scheduled Facility Expiration Date” means September 24, 2020.”.


3. Conditions to Effectiveness.


This Amendment shall be effective as of the date hereof (the “Effective Date”)
upon the Buyer Agent’s receipt of counterparts to this Amendment executed by
each of the other parties hereto.


4. Representations, Warranties and Undertakings.


4.1 Sellers. In entering into this Amendment, each Seller hereby makes or
repeats (as applicable) to Buyer Agent and the MUFG Buyer as of the date hereof
(or, to the extent expressly relating to a specific prior date, as of such prior
date) the representations and warranties set forth in the Framework Agreement
and each other Transaction Agreement to which such Seller is a party, and such
representations and warranties shall be deemed to include this Amendment. Each
Seller further represents that it has complied with all covenants and agreements
applicable to it under the Framework Agreement and each of the other Transaction
Agreements to which it is a party.


5. Miscellaneous.


5.1 Counterparts. This Amendment may be executed by the Parties on any number of
separate counterparts, by facsimile or email, and all of those counterparts
taken together will be deemed to constitute one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signatures are physically attached to the
same document. A facsimile or portable document format (“.pdf”) signature page
will constitute an original for the purposes of this Section 5.1.


5.2 Ratification. Each of the other Transaction Agreements remains in full force
and effect. The Parties hereby acknowledge and agree that, effective from and
after the Effective Date, all references to the Framework Agreement in any other
Transaction Agreement shall be deemed to be references to the Amended Framework
Agreement, and any amendment in this Amendment of a defined term in the
Framework Agreement shall apply to terms in any other Transaction Agreement
which are defined by reference to the Framework Agreement.


2

--------------------------------------------------------------------------------



5.3 Guarantor Acknowledgment and Consent. Guarantor hereby acknowledges the
Parties’ entry into this Amendment and consents to the terms and conditions
hereof, it being understood that such terms and conditions may affect the extent
of the Guaranteed Obligations (as defined in the Guaranty) for which Guarantor
may be liable under the Guaranty. Guarantor further confirms and agrees that the
Guaranty remains in full force and effect after giving effect to this Amendment
and, for the avoidance of doubt, acknowledges that any amendment herein to a
defined term in the Framework Agreement shall apply to terms in the Guaranty
which are defined by reference to the Framework Agreement.


5.4 GOVERNING LAW. This AMENDMENT shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of law provisions thereof other than sections 5-1401 and 5-1402 of the
New York General Obligations Law.


5.5 Expenses. All reasonable legal fees and expenses of Buyer Agent and each
Buyer incurred in connection with the preparation, negotiation, execution and
delivery of this Amendment and each related document entered into in connection
herewith shall be paid by the Sellers promptly on demand.


5.6 Transaction Agreement. This Amendment shall constitute a Transaction
Agreement.




[SIGNATURE PAGES FOLLOW]
3

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.
MUFG Buyer and Buyer Agent:

MUFG Bank, Ltd.By:Name:Title:





[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]




4

--------------------------------------------------------------------------------



Seller and Seller Agent:


CHS Inc.


By:     
Name: 
Title:




Seller:


CHS Capital, LLC


By:   
Name:
Title:






[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]


[Signature Page to Amendment No. 3 to Master Framework Agreement]

--------------------------------------------------------------------------------



Solely for purposes of Section 5.3 hereof:


Guarantor:



CHS Inc.By:Name:Title:

[Signature Page to Amendment No. 3 to Master Framework Agreement]